Name: Commission Regulation (EEC) No 2910/80 of 11 November 1980 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 80 Official Journal of the European Communities No L 302/ 13 COMMISSION REGULATION (EEC) No 2910/80 of 11 November 1980 suspending advance fixing of the export refund for certain pigmeat products Article 1 of Commission Regulation (EEC) No 857/78 of 27 April 1978 should be suspended for the products in question ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as last amended by Regulation (EEC) No 1423/78 (2 ), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for products within subheadings 02.01 A III a) 1 , 2, 3 , 4, 5 bb), 6 ex aa) (22), 6 ex bb) ( 11 ), 16.02 Bill a) 2 aa) 11 (aaa), 22(aaa) and 33 (aaa) were fixed by Regulation (EEC) No 2906/80 (4 ) ; Whereas, however, in view of the world market situa ­ tion , the advance fixing of the refund provided for in HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the refund shall be suspended for products within subheadings 02.01 A III a) 1 , 2, 3 , 4, 5 bb), 6 ex aa) (22), 6 ex bb) ( 11 ), 16.02 Bill a) 2 aa) 1 1 (aaa), 22 (aaa) and 33 (aaa). Article 2 This Regulation shall enter into force on 13 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1. 11 . 1975, p. 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . ( ») OJ No L 282, 1 . 11 . 1975, p. 39 . (4 ) See page 5 of this Official Journal .